Case: 18-13068    Date Filed: 05/31/2019   Page: 1 of 27


                                                              [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 18-13068
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 8:17-cv-00054-SCB-JSS


BRADLEY JONES,
on behalf of himself and others similarly situated,

                                                                Plaintiff-Appellant,

                                       versus

RS&H, INC.,

                                                              Defendant-Appellee.


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (May 31, 2019)

Before ROSENBAUM, BRANCH, and JULIE CARNES, Circuit Judges.

PER CURIAM:
               Case: 18-13068   Date Filed: 05/31/2019   Page: 2 of 27


       In this “collective action” under the Age Discrimination in Employment Act

(“ADEA”), Bradley Jones, Paula Taylor, and Hamid Ashtari allege that their former

employer, RS&H, Inc. (“RSH”), discriminated against them on the basis of age when

it terminated them as part of a reduction in force (“RIF”) in June 2015. They present

three issues on appeal: (1) whether the district court abused its discretion by

prohibiting the plaintiffs from proceeding on behalf of a nationwide class;

(2) whether the court abused its discretion by refusing to compel nationwide

discovery; and (3) whether the court correctly granted summary judgment to RSH

on their claims of age discrimination. After careful review, we affirm the judgment

of the district court.

                                         I.

       RSH is a multi-discipline design firm that provides fully integrated

architecture, engineering, and consulting services. The firm is organized into five

divisions, which are Aerospace, Aviation, Corporate, Transportation, and

Transportation Construction Management.

       RSH maintains offices across the United States. All three plaintiffs worked

at RSH’s offices in Tampa in the Transportation division. This division had five

subgroups: roadway, drainage, project development and environmental, traffic

design, and structures. Jones was a designer in traffic design (since 1992); Taylor




                                         2
                 Case: 18-13068        Date Filed: 05/31/2019       Page: 3 of 27


was an administrative assistant in project development (since 2000); and Ashtari was

an engineer in drainage (since 1993, except for a brief time away from 2000–01).

      In June 2015, RSH conducted what it says was a RIF in its Transportation and

Aerospace divisions. A total of 23 employees nationwide were terminated in the

RIF. At the Tampa office, 7 employees, including Jones (age 53 1), Taylor (52), and

Ashtari (56), were terminated. Mike Dixon (51) managed the Tampa Transportation

division at the time of the RIF and was responsible for selecting the employees to be

terminated in Transportation, with the consent of his supervisor, Regional Manager

Rick Chesser (68). The decision to conduct the RIF in Transportation was made by

Practice Director Lisa Robert (45) and Operations Leader Jesse Forst (42), two

members of the division’s national leadership.

                                                 II.

      Claiming that the June 2015 RIF was a pretext to engage in intentional age

discrimination, Jones filed a putative collective-action complaint against RSH under

the ADEA and the Florida Civil Rights Act. According to the complaint, 21 of the

23 employees terminated in the RIF, and 5 of the 7 employees terminated at the

Tampa office, were over 40. Jones also alleged that RSH rarely allowed non-officers

to work until retirement, that it routinely fired older employees after they had trained




      1
          All ages refer to the respective individual’s age as of June 2015.
                                                  3
              Case: 18-13068    Date Filed: 05/31/2019    Page: 4 of 27


their younger replacements, and that members of RSH’s management had made

ageist comments.     Jones sought to represent himself and other former RSH

employees in a collective action.

                                         A.

      The ADEA permits employees to enforce its provisions by bringing “opt-in”

collective actions as provided in 29 U.S.C. § 216(b). See 29 U.S.C. § 626(b); Hipp

v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1216–17 (11th Cir. 2001). Under

§ 216(b), a collective action may be brought by one or more named employees on

their own behalf and on behalf of “other employees similarly situated.” 29 U.S.C.

§ 216(b); Hipp, 252 F.3d at 1217–18. Employees interested in joining, or opting

into, the lawsuit must file a written consent in order to become a party to the suit.

See 29 U.S.C. § 216(b).

      Taylor and Ashtari filed notices consenting to join the action immediately

after the complaint was filed. Jones then moved the district court to “conditionally”

certify, and provide notice to, a class of “former RSH employees who were

terminated from October 28, 2014, through August 24, 2015, and were 40 years of

age or older at the time of termination.” See, e.g., Mickles v. Country Club Inc., 887
F.3d 1270, 1276–77 (11th Cir. 2018) (explaining “conditional certification”).

      RSH responded in opposition and submitted affidavits from its Vice President

for Human Resources, Angelique Brown, and from Tampa Transportation manager


                                          4
             Case: 18-13068     Date Filed: 05/31/2019   Page: 5 of 27


Dixon. Brown stated that RSH employed approximately 976 employees in at least

50 locations in 17 states, and that Jones’s proposed class would encompass

individuals from various RSH divisions, under different team leaders, and from

office locations in 15 cities across the county. Dixon stated that he selected the

employees to be terminated in Transportation at the Tampa office.

      The district court granted in part and denied in part Jones’s motion. For two

independent reasons, the court found that Jones could not proceed on behalf of a

nationwide class. First, the court found that Jones’s charge of discrimination filed

with the Equal Employment Opportunity Commission (“EEOC”) did not give

adequate notice that claims were being asserted by a nationwide class over a ten-

month period.    Second, the court, citing RSH’s affidavits, concluded that the

proposed class was too large and diverse to be similarly situated. The court

explained that Jones had not alleged a sufficient factual basis to draw the inference

that RSH had a pattern or practice of discriminating against its employees at all

locations based on their age. For similar reasons, the court later rejected Jones’s

attempt to narrow the proposed class to employees who were terminated in the June

2015 RIF nationwide.

      Nevertheless, the district court found that Jones could conditionally proceed

on behalf of a class consisting of ADEA-protected employees who were terminated

from the Tampa office during the June 2015 RIF. Notice was sent out to that class,


                                         5
              Case: 18-13068     Date Filed: 05/31/2019    Page: 6 of 27


though no other plaintiffs joined the lawsuit. Thus, the class consisted of Jones and

the two opt-in plaintiffs, Taylor and Ashtari (collectively, “Plaintiffs”).

                                          B.

      Despite losing on the class-certification issue, Plaintiffs during discovery

requested information related to RSH’s nationwide employment and termination of

employees over 40 years old.        RSH refused, claiming that the requests were

irrelevant, overbroad, vague, or unduly burdensome. Plaintiffs then filed a motion

to compel that discovery, maintaining that, even if the class was limited to the Tampa

office, information about RSH’s overall pattern and practice of discrimination—

“terminating older employees and replacing them with younger, less qualified

employees”—was relevant and potentially admissible to prove discriminatory intent

and pretext as it related to the Tampa office. Plaintiffs then filed a second motion to

compel RSH’s response to additional interrogatories and requests for production.

      After a hearing, a magistrate judge entered an order granting in part and

denying in part the first motion to compel and denying the second motion to compel.

The magistrate judge granted the first motion to the extent the discovery requested

was limited to RSH’s Tampa location, but she denied Jones’s demand for nationwide

discovery. As to the second motion, the magistrate judge found that the discovery

requests at issue had not been served in compliance with Rule 5, Fed. R. Civ. P.,

because they had been sent to RSH by email without its consent. The district court


                                           6
              Case: 18-13068      Date Filed: 05/31/2019    Page: 7 of 27


overruled Jones’s objections to the magistrate judge’s order, concluding that the

magistrate judge’s rulings were not clearly erroneous or contrary to law.

                                           C.

      RSH moved for summary judgment after discovery closed, submitting

evidence and arguing that Plaintiffs could not establish prima facie cases of

discrimination or rebut RSH’s legitimate, nondiscriminatory reasons for

(1) conducting the June 2015 RIF and (2) selecting Plaintiffs to be terminated in the

RIF. Plaintiffs responded in opposition and presented evidence of their own.

      The district court granted summary judgment in favor of RSH, concluding

that, even if Plaintiffs had established prima facie cases, they had not presented

sufficient evidence to show either that the RIF itself was pretextual or that the

reasons offered for terminating Plaintiffs were not what actually motivated its

conduct. Plaintiffs now appeal.

                                          III.

      Plaintiffs first challenge the district court’s class-certification decision. We

review the district court’s certification decision in a collective action for an abuse of

discretion. Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1259 (11th Cir.

2008). As explained above, plaintiffs seeking to bring a collective action under the

ADEA on behalf of a class of employees must show that the class is “similarly

situated.” 29 U.S.C. § 216(b). One way of doing so—though not the only way—is


                                           7
             Case: 18-13068      Date Filed: 05/31/2019    Page: 8 of 27


to provide evidence that the class was subject to a “unified policy, plan, or scheme

of discrimination.” Grayson v. K Mart Corp., 79 F.3d 1086, 1095 (11th Cir. 1996).

      At the initial “conditional certification” stage, “[t]he plaintiffs bear the burden

of demonstrating a ‘reasonable basis’ for their claim of class-wide discrimination.”

Id. at 1097. “The plaintiffs may meet this burden, which is not heavy, by making

substantial allegations of class-wide discrimination, that is, detailed allegations

supported by affidavits which successfully engage defendants’ affidavits to the

contrary.” Id. (quotation marks omitted).

      Here, the district court reasonably limited the class to RSH’s Tampa office.

Plaintiffs claim that all employees who were terminated in the June 2015 RIF,

wherever their location, were similarly situated because they were subject to the

same general pattern and practice of discrimination. But we cannot characterize as

“substantial” their allegations of a nationwide pattern and practice—statistics

indicating the June 2015 RIF’s disparate impact on employees over 40, ageist

comments not directly related to that RIF, and vague anecdotal observations—

particularly when viewed against RSH’s affidavits stating that the RIF selections at

the Tampa office were made locally by Dixon, who had no role in the selections at

RSH’s other offices. Plaintiffs offered no allegations or evidence to the contrary.

Accordingly, the court did not abuse its discretion in concluding that Plaintiffs had

not shown a “reasonable basis” for their claim of discrimination against a nationwide


                                           8
              Case: 18-13068     Date Filed: 05/31/2019      Page: 9 of 27


class. See Grayson, 79 F.3d at 1097. We therefore need not and do not address

whether Jones’s EEOC charge was adequate to provide notice of a nationwide class.

                                         IV.

      Plaintiffs next challenge the denial of their motions to compel discovery. We

review a district court’s denial of a motion to compel discovery for an abuse of

discretion. Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006). We

will not disturb the court’s broad discretion to compel or deny discovery unless the

court made a clear error of judgment or applied the wrong legal standard. Josendis

v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306–07 (11th Cir. 2011).

                                          A.

      Plaintiffs first argue that the district court hampered their ability to present

evidence of discrimination and pretext by denying their motion to compel broad

discovery about RSH’s employment and termination of ADEA-protected employees

nationwide. Their theory of the case, Plaintiffs explain, was that RSH had engaged

in a pattern and practice of age discrimination for years, using RIFs as an excuse to

terminate older workers to make way for younger employees. For that reason, they

assert, they were entitled to discovery about RSH’s company-wide practices in order

to develop statistical evidence in support of that theory.

      Statistical information concerning an employer’s general policy and practice

may be relevant to prove discrimination or pretext, even in a case alleging an


                                           9
             Case: 18-13068     Date Filed: 05/31/2019   Page: 10 of 27


individual instance of intentional discrimination. Sweat v. Miller Brewing Co., 708
F.2d 655, 658 (11th Cir. 1983). Such statistical evidence may aid the plaintiff in

showing that the employment action at issue “conformed to a general pattern of

discrimination” against a protected group. McDonnell Douglas Corp. v. Green, 411
U.S. 782, 805 (1973). But see Krieg v. Paul Revere Life Ins. Co., 718 F.2d 998,

1002 (11th Cir. 1983) (concluding that statistical evidence was insufficient on its

own to carry the plaintiff’s burden because it did not “negate the reasons given by

the company for [the plaintiff’s] discharge”).

      But where “the employment decisions were made locally,” even in the context

of a nationwide RIF, “discovery on intent may be limited to the employing unit.”

Earley v. Champion Int’l Corp., 907 F.2d 1077, 1085 (11th Cir. 1990). “[I]n the

context of investigating an individual complaint the most natural focus is upon the

source of the complained of discrimination—the employing unit or work unit.” Id.

(quoting Marshall v. Westinghouse Elec. Corp., 576 F.2d 588, 592 (5th Cir. 1978)).

Only if it’s “clear that nationwide practices are relevant” should discovery expand

beyond the confines of “the local units of a corporation.” Brown v. Am. Honda

Motor Co., 939 F.2d 946, 954 (11th Cir. 1991).

      In Earley, we held that the district court properly denied a motion to compel

nationwide discovery in the context of a RIF. See 907 F.2d at 1084–85. We noted

that while the RIF was “initiated at the national level,” “[t]he decision to terminate


                                         10
             Case: 18-13068     Date Filed: 05/31/2019   Page: 11 of 27


[the plaintiffs] in the RIF—as opposed to other employees—was made at the local

level.” Id. at 1084. We found that the plaintiffs’ asserted reasons for requesting

nationwide discovery were “conclusory,” and we explained that a “vague possibility

that loose and sweeping discovery might turn up something suggesting that the

structuring of the RIF was discriminatorily motivated does not show particularized

need and likely relevance that would require moving discovery beyond the natural

focus of the inquiry.” Id. at 1084–85.

      Here, the district court did not abuse its discretion by denying Jones’s motion

to compel company-wide discovery. As in Earley, while the June 2015 RIF was

implemented at the national level, the decision to terminate Plaintiffs in the RIF, as

opposed to other employees, was made at the local level. See id. at 1084. Thus, the

“natural focus” of the case, particularly in light of the court’s class-certification

ruling, was the local level. See id. While Plaintiffs contend that they needed the

discovery to develop statistical data to support their theory of company-wide

discrimination, the court enjoys substantial discretion in discovery matters, and we

cannot say that the court “made a clear error of judgment” in refusing to compel

production of the information requested. See Josendis, 662 F.3d at 1306–07.

                                         B.

      Plaintiffs next argue that the district court abused its discretion by denying

their second motion to compel on procedural grounds. In Plaintiffs’ view, the court


                                         11
               Case: 18-13068        Date Filed: 05/31/2019       Page: 12 of 27


should have required RSH to respond to the discovery requests, notwithstanding the

technical deficiency in service, in light of RSH’s prior conduct. Plaintiffs also

complain that the court treated this deficiency much differently than RSH’s own

failure to comply with discovery procedures.

       The second motion to compel concerned requests for production and

interrogatories. The Federal Rules of Civil Procedure provide that these requests

must be served, which may be accomplished “by electronic means if the person

consented in writing.” Fed. R. Civ. P. 5(a)(1)(C), (b)(2)(E); see Fed. R. Civ. P. 33–

34. Importantly, consent “must be express, and cannot be implied from conduct.”

Fed. R. Civ. P. 5 advisory committee’s note to 2000 amendment.

       Here, the district court did not abuse its discretion by enforcing compliance

with the plain terms of Rule 5. Plaintiffs do not dispute that they never obtained

RSH’s written consent to receive electronic discovery requests. And RSH’s consent

“cannot be implied from conduct.” Id. As to the alleged differential treatment, the

infractions were fundamentally different because Plaintiffs violated a clear rule of

civil procedure, while RSH did not. 2 We cannot say the court’s different treatment

of the different infractions was unreasonable. Accordingly, we affirm the denial of

Plaintiffs’ second motion to compel.


       2
         RSH’s alleged infraction was its failure to timely file a privilege log, which Plaintiffs
argued amounted to waiver of the privilege. Declining to find waiver, the district court noted that
no federal rule requires production of the log or mandates waiver as a sanction.
                                                12
             Case: 18-13068     Date Filed: 05/31/2019   Page: 13 of 27


                                         V.

      We now consider whether the district court properly granted summary

judgment in favor of RSH. We review the grant of summary judgment de novo,

viewing the evidence and drawing all reasonable inferences in favor of the non-

moving party. Batson v. Salvation Army, 897 F.3d 1320, 1325 (11th Cir. 2018).

Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). A genuine factual dispute exists if a reasonable jury could return a verdict

for the non-moving party. Wilson v. B/E Aerospace, Inc., 376 F.3d 1079, 1085 (11th

Cir. 2004). A “mere scintilla” of evidence in favor of a non-moving party is not

enough. Kernel Records Oy v. Mosley, 694 F.3d 1294, 1300 (11th Cir. 2012).

Summary judgment also may be granted where the evidence is “merely colorable,

or is not significantly probative of a disputed fact.” Id. (quotation marks omitted).

      The ADEA makes it unlawful for an employer to discharge or otherwise

discriminate against an employee who is at least 40 years old on the basis of that

employee’s age. 29 U.S.C. §§ 623(a)(1), 631(a). A plaintiff may support her ADEA

claim through either direct or circumstantial evidence. Mazzeo v. Color Resolutions

Int’l, LLC, 746 F.3d 1264, 1270 (11th Cir. 2014). Plaintiffs here allege intentional




                                          13
                Case: 18-13068        Date Filed: 05/31/2019         Page: 14 of 27


discrimination, which requires proof by a preponderance of the evidence that age

was the “but for” cause of their termination. 3 Id.

       Where the plaintiff supports her claim with circumstantial evidence, we

generally apply the McDonnell Douglas burden-shifting framework. Id. Under that

framework, the plaintiff must first create an inference of discrimination by

establishing a prima facie case. Id. The burden then shifts to the employer to

articulate a legitimate, non-discriminatory reason for the challenged employment

action. Id. If the employer does so, the inference of discrimination drops out of the

case, and the plaintiff then has the opportunity to show that the employer’s proffered

reasons were pretextual. Id. The plaintiff’s burden at the pretext stage “merges with

the plaintiff’s ultimate burden of persuading the court that the employer intentionally

discriminated against her.” Alvarez v. Royal Atl. Developers, Inc., 610 F.3d 1253,

1265 (11th Cir. 2010) (Title VII case).

        A plaintiff may satisfy her burden at the pretext stage “by showing that [the

employer’s] proffered reasons are not credible.” Id. In most cases, “rejection of the

defendant’s proffered reasons will permit the trier of fact to infer the ultimate fact of

intentional discrimination.” St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 511



       3
           The ADEA also permits “disparate-impact claims,” which involve facially neutral
employment practices that fall more harshly on the protected group and do not require proof of
intentional discrimination. See, e.g., Smith v. City of Jackson, Miss., 544 U.S. 228, 236–40 (2005).
Plaintiffs here do not challenge the district court’s construction of their claims as alleging disparate
treatment, rather than disparate impact.
                                                  14
             Case: 18-13068     Date Filed: 05/31/2019    Page: 15 of 27


(1993); see Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 146–48 (2000)

(“In appropriate circumstances, the trier of fact can reasonably infer from the falsity

of the explanation that the employer is dissembling to cover up a discriminatory

purpose.”). However, judgment as a matter of law may still be appropriate if “the

record conclusively revealed some other, nondiscriminatory reason for the

employer’s decision.” Reeves, 530 U.S. at 148.

      To show that an employer’s reason is not credible, the plaintiff must meet that

reason head on and rebut it. Chapman v. AI Transp., 229 F.3d 1012, 1030 (11th Cir.

2000) (en banc). Plaintiffs may do so by showing “weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions in the employer’s rationale.”

Holland v. Gee, 677 F.3d 1047, 1055-56 (11th Cir. 2012) (quotation marks omitted).

But plaintiffs may not recast the reason or merely quarrel with its wisdom.

Chapman, 229 F.3d at 1030. It is not our role to second-guess the business decisions

of employers. Id. The wisdom or fairness of the employer’s decision is not at issue,

only whether the employer gave an honest and non-discriminatory explanation for

its behavior. Elrod v. Sears, Roebuck & Co., 939 F.2d 1466, 1470 (11th Cir. 1991).

      A plaintiff may also defeat a summary-judgment motion “by offering

evidence that [the employer] more likely than not acted with a discriminatory

motive.” Alvarez, 610 F.3d at 1265; see Reeves, 530 U.S. at 147 (“Proof that the

defendant’s explanation is unworthy of credence is simply one form of


                                          15
               Case: 18-13068      Date Filed: 05/31/2019       Page: 16 of 27


circumstantial evidence that is probative of intentional discrimination . . . .”).

Indeed, plaintiffs may defeat a summary-judgment motion outside of the McDonnell

Douglas framework by presenting “a convincing mosaic” of circumstantial evidence

that raises a reasonable inference that the employer discriminated against him. Smith

v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011).

                                              A.

       We begin by summarizing RSH’s evidence of its reasons for both (1) deciding

to conduct the RIF in Transportation and (2) selecting Plaintiffs Jones, Taylor, and

Ashtari, as opposed to other employees, to be terminated in the RIF. 4

       Practice Director Robert and Operations Leader Forst, members of

Transportation’s national leadership, made the decision to conduct the RIF after the

end of RSH’s fiscal year in March 2015. Before then, they had been regularly

monitoring financial statements and workload projections in Transportation. In or

around October 2014, they noticed a decrease in revenue and performance, which

corresponded with a decline in future workload. In monitoring the situation going




       4
           Contrary to Plaintiffs’ conclusory claim that RSH failed to specify legitimate, non-
discriminatory reasons for its actions, the record plainly shows that RSH met its “exceedingly
light” burden of proffering legitimate, non-discriminatory reasons both for the RIF and for
selecting each of the plaintiffs in the RIF. See Perryman v. Johnson Prods. Co., Inc., 698 F.2d
1138, 1142 (11th Cir. 1983) (stating that the defendant’s intermediate burden under McDonnell
Douglas is “exceedingly light”). To the extent Plaintiffs argue that RSH did so belatedly and
thereby harmed Plaintiffs’ discovery efforts, that was a matter to bring to the district court’s
attention.
                                              16
             Case: 18-13068    Date Filed: 05/31/2019   Page: 17 of 27


forward, they considered existing work RSH had, contracts that it had won but were

not yet signed, and contracts that it was pursuing. They projected the workload for

the following six and twelve months and analyzed the projected workload by

division, region, and office. They also consulted with regional managers.

      Based on their projected workload analysis, Robert and Forst determined that

Transportation, and particularly the Tampa office, lacked sufficient work going

forward for the number of employees. According to Robert and Forst, RSH makes

money by billing its employees’ work hours to clients, and billable hours reflect an

employee’s “utilization.” Employee hours not billed to a specific project or client

were instead billed to “overhead.” So, in RSH’s view, a lack of utilization, or high

overhead, reflects excess employees, which can be remedied either by increasing the

amount of billable work or by reducing labor costs. Because their projections

showed a decline in future workload, Robert and Forst determined that

Transportation needed to reduce labor costs.

      To that end, Robert and Forst told Chesser that he needed to reduce labor costs

by a certain amount in his region, which included Tampa, and that he had ten to

twelve too many employees. Robert and Forst did not tell Chesser which employees

to select for termination in the RIF.         Chesser, in turn, tasked the Tampa

Transportation manager, Dixon, with selecting the employees who would be




                                         17
             Case: 18-13068     Date Filed: 05/31/2019   Page: 18 of 27


terminated in the RIF. Chesser told Dixon to select people to reduce overhead and

to increase the remaining employees’ utilization.

      Dixon made the selections for the RIF in Transportation at the Tampa office.

In deciding which employees to terminate, Dixon considered several factors,

including (a) utilization rate; (b) pay rate; (c) maintaining skills and capabilities;

(d) performance; and (e) client interests. The only real feedback he received during

this process was about whether he was making “enough difference to the bottom

line.” Once he made his selections, Dixon provided the list to Chesser, who

consented and passed the list on to Robert and Forst for approval.

      Dixon offered reasons for selecting each of the plaintiffs in the RIF. Dixon

said he selected Jones for termination because there would not be a loss of

capabilities by terminating him—that is, the remaining employees in his group could

do more things than Jones could. Specifically, the other two employees on Jones’s

team were professional engineers who could sign and seal engineering documents

and perform quality-control reviews. Jones was not a professional engineer and

could not do those things. Additionally, according to Dixon, Jones had not done two

of the four types of traffic-design work that RSH did.

      With regard to Taylor, Dixon stated that he selected Taylor for termination

because her teammate, Laura Self, had some capabilities that Taylor did not have,

even though he viewed them as equally qualified. Specifically, Dixon stated that


                                         18
               Case: 18-13068   Date Filed: 05/31/2019   Page: 19 of 27


Self had more interaction with the company’s clients, that she had more experience

with several computer programs RSH used its in work, and that she was more

familiar with the “submittal process.”

      As to Ashtari, Dixon cited two main reasons for his termination. First, Ashtari

was the only employee in his subgroup that had clients who had stated that they did

not want to work with him. Second, Dixon stated that Ashtari failed to follow

standard operating procedures for quality control the year prior to the RIF. Ashtari

was given a written reprimand for this incident in March of 2015.

                                         B.

      Plaintiffs maintain that RSH’s reasons are not worthy of credence due to

inconsistencies, contradictions, and implausibilities in its rationale, and that they

presented enough additional evidence of pretext to preclude summary judgment. But

even construing the evidence and drawing all reasonable inferences in favor of

Plaintiffs, we conclude that the district court did not err in granting summary

judgment in favor of RSH.

      1.     Decision to Conduct the RIF

      Plaintiffs first contend that a reasonable jury could conclude that RSH’s

explanation of its reason for conducting the RIF—to cut costs due to financial

conditions and workload projections as of June 2015—is not worthy of credence.

We disagree.


                                         19
               Case: 18-13068       Date Filed: 05/31/2019       Page: 20 of 27


       Plaintiffs contend that RSH’s explanation is not worthy of credence because

RSH’s witnesses “contradicted each other on nearly every aspect of the RIF.” The

purported contradictions, however, are either illusory or not material. 5 Plaintiffs

assert that the “lack of work” justification is somehow inconsistent with the stated

goals of increasing employee utilization and reducing salary overhead. But it isn’t.

Undisputed evidence reflects that low utilization and high overheard reflected

insufficient work for the number of employees.                 By reducing the number of

employees, labor costs are reduced, and the work of terminated employees is taken

up by remaining employees, thereby increasing employee utilization. In short, there

is no conflict in these reasons.

       Plaintiffs assert that RSH’s own records contradict the proffered reasons for

implementing the RIF. We agree with the district court, however, that Plaintiffs

have not shown that the records are evidence of pretext. In and of itself, the mere

fact that an employer was mistaken about the facts upon which the challenged

employment decision was based does not establish pretext. Wilson, 376 F.3d at

1092. Rather, “a plaintiff must present evidence from which a reasonable jury could

find that the defendant did not honestly believe the facts upon which he allegedly



       5
          Plaintiffs identify a purported conflict regarding whether Dixon was told to terminate a
specific number of employees, as opposed to an estimated number or a specific amount of salary
overhead. We fail to see how this is material to RSH’s reasons for conducting the RIF, and in any
case, we see nothing inconsistent in Dixon’s being told to reduce salary overhead by a specific
amount and also being told an estimated number of employees that would reach that goal.
                                               20
               Case: 18-13068      Date Filed: 05/31/2019       Page: 21 of 27


based his non-discriminatory decision.” Woodard v. Fanboy, L.L.C., 298 F.3d 1261,

1265 (11th Cir. 2002). Plaintiffs have not done so.

       While Plaintiffs may have shown that RSH’s workload projections proved to

be inaccurate 6 and were not entirely consistent, we see nothing in the record to

indicate that Robert and Forst knew that their six- and twelve-month projections—

which are necessarily guesses, albeit educated ones, about the future—were not

credible at the time they made the decision to conduct the RIF. In fact, Taylor

indicated in her testimony that the Tampa Transportation division, during the 2014–

15 time period, was making numerous bids on projects but winning few. So while

Robert and Forst may have been wrong in their projections, and could have been

more responsive to changing conditions, these facts do not show that the projections

were pretextual.

       Plaintiffs also claim that RSH implemented the RIF in the face of record

profits and a $24 million backlog of work. But there is nothing to indicate—and

Plaintiffs do not assert—that this evidence referred to Transportation specifically, as

opposed to the company as a whole. See Beaver v. Rayonier, Inc., 200 F.3d 723,



       6
          For instance, Plaintiffs presented evidence that the workload projections for May and
June of 2015 in the Tampa traffic-design group were inaccurate, and that the Tampa office
exceeded its sales goals for the 2015–16 fiscal year. However, the number of hours worked in the
traffic group in May and June does not directly contradict RSH’s explanation that its projected
amount of billable work was down across Transportation as a whole, nor does it contradict the
projections for the remaining months. For instance, Dixon testified that projects were ending
around that time, but that not much new work was coming in.
                                              21
             Case: 18-13068     Date Filed: 05/31/2019   Page: 22 of 27


728 (11th Cir. 1999) (“Beaver’s evidence concerning profitability at Rayonier as a

whole, as opposed to the profitability of the Jesup mill where the RIF was conducted,

is irrelevant to the question of whether economic conditions at the Jesup mill led

Rayonier to conduct a RIF.”). Accordingly, this evidence does not undermine

RSH’s decision to conduct a RIF in Transportation specifically.

      Finally, the fact that RSH hired additional employees at the Tampa office at

some point before December 2017 says very little, if anything, about the state of

matters in the Tampa office as of June 2015. Furthermore, as the district court noted,

Plaintiffs “provide[d] no detail regarding what position each added employee held,

when each employee was added, or the ages of the additional employees.” See

Beaver, 200 F.3d at 728–29 (“A plaintiff must also show that the new positions were

similarly situated to those that were eliminated in the RIF.”).

      For these reasons, we conclude that no reasonable jury could disbelieve

RSH’s reasons for deciding to conduct a RIF in Transportation as a cost-cutting

measure and instead conclude that it was a pretext to engage in age discrimination.

And “[i]t is not our role to second-guess [RSH’s] decision to respond to [a lack of

utilization in Transportation] by cutting its workforce.” Id. at 728.

      2.     Reasons for Selecting Plaintiffs

      Turning to RSH’s reasons for selecting Plaintiffs, as opposed to other

employees, to be terminated in the RIF, we likewise conclude that Plaintiffs have


                                          22
              Case: 18-13068      Date Filed: 05/31/2019    Page: 23 of 27


not established pretext. It is an unfortunate fact of RIFs “that competent employees

who in more prosperous times would continue and flourish at a company may

nevertheless have to be fired.” Earley, 907 F.2d at 1084 (alteration and quotation

marks omitted). That means drawing fine distinctions between qualified employees,

who, under better economic conditions, might all continue to be employed.

      Here, RSH provided legitimate and uncontradicted reasons for selecting each

of the plaintiffs in the RIF rather than other employees. Unlike the other two

members of his group, Jones was not a professional engineer, so he could not sign

and seal certain engineering documents or perform quality-control reviews, and he

worked almost exclusively with just two of the four areas of traffic-design work,

even if he was capable of performing all four. Taylor does not dispute that her

teammate had more experience with certain software programs the team utilized or

that her teammate was more familiar with the submittal process. Her claim that

Dixon should have selected a newly hired receptionist is unavailing because the

receptionist was not part of Transportation under Dixon’s management. Finally,

Ashtari admits that he was the only member of his team about whom customers had

complained and had specifically requested that they not work with him in the future.

Accordingly, it simply is not the case, as Plaintiffs maintain, that the “[o]nly . . . fact

that explains why Plaintiffs were terminated” is their age. While Plaintiffs may

disagree with the wisdom of these reasons and believe that they should have been


                                            23
                Case: 18-13068        Date Filed: 05/31/2019        Page: 24 of 27


retained over other employees, they have not shown that the reasons are pretextual,

and it is not our role to second-guess the business decisions of employers. 7 See

Chapman, 229 F.3d at 1030.

       More broadly, Plaintiffs contend that Dixon provided inconsistent testimony

regarding the criteria he used to make his selection decisions. We disagree. Dixon

explained that his overarching considerations were the effect on the company’s

bottom line and its capabilities. He then elaborated that he considered multiple

factors, including utilization rates, pay rates, skills and capabilities, performance,

and client interaction. The fact that Dixon identified multiple factors during his

deposition does not mean that he contradicted himself.

       Still more broadly, Plaintiffs contend that their selection in the RIF, as the

oldest members of their respective groups, is consistent with RSH’s pattern and




       7
          Plaintiffs maintain that Forst contradicted Dixon’s explanation of his reasons for selecting
Plaintiffs. For instance, Forst stated that Dixon had mentioned that there may have been issues
with Jones’s interactions with the rest of the group, while Dixon did not offer that reason in his
testimony. But Forst also confirmed Dixon’s testimony that Jones was selected because he was
not an engineer like the other two members of the group. Moreover, Forst’s testimony that they
considered utilization rates as a factor does not contradict other evidence indicating that Jones was
not selected due to underutilization. Overall, we find the minor variations and inconsistencies
identified by Plaintiffs insufficient to create a genuine issue of material fact on pretext, given the
unrebutted reasons already discussed. See Crawford v. City of Fairburn, Ga., 482 F.3d 1305, 1308
(11th Cir. 2007) (“If the employer proffers more than one legitimate, nondiscriminatory reason,
the plaintiff must rebut each of the reasons to survive a motion for summary judgment.”).
Additionally, Dixon’s failure to inform Plaintiffs, at the time of their termination, of these specific
reasons is not evidence of pretext in this case. The evidence indicates that Plaintiffs were informed
that they were being terminated in a RIF, and it does not appear that Dixon was asked, and refused,
to explain his specific reasons for selecting Plaintiffs.
                                                  24
             Case: 18-13068     Date Filed: 05/31/2019   Page: 25 of 27


practice of discrimination against older employees. In this regard, they point to

ageist comments, statistical evidence and analysis, and anecdotal observations.

Though some of this evidence is troubling, we cannot conclude, on this record, that

it is enough to create a genuine issue of material fact regarding whether Plaintiffs

were selected for the RIF because of their age. See Mosley, 694 F.3d at 1300

(summary judgment may be granted where the evidence is “merely colorable, or is

not significantly probative of a disputed fact”).

      Undisputed evidence reflects that Dixon, with Chesser’s consent, made the

RIF selections for Transportation at the Tampa office. Dixon was not involved in

any prior RIF at RSH, so there is no evidence of a prior pattern of discrimination by

Dixon against older employees from which to infer discriminatory animus in this

case. See, e.g., Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361

(11th Cir. 1999) (“While not direct evidence of discriminatory animus, we believe

that this pattern of firing and demoting so many older workers and replacing them

with younger workers, by the relevant decision-maker during the same time period,

constitutes probative circumstantial evidence of age discrimination.” (emphasis

added)). For that reason, the statistical evidence of RSH’s broader employment

practices, even if suggestive of age discrimination, does not negate the reasons




                                          25
              Case: 18-13068       Date Filed: 05/31/2019     Page: 26 of 27


offered by Dixon for selecting Plaintiffs in the RIF.8 See Krieg, 718 F.2d at 102

(“Even if the statistics did show that the company sometimes discriminates because

of age. . . , they do not show that the company did so in this instance.”).

       In addition, Plaintiffs identify no evidence that RSH directly or indirectly

caused or guided Dixon to select older employees in the RIF. Because the evidence

reflects that Dixon selected which Transportation employees to terminate at the

Tampa office in the RIF, Chesser’s isolated ageist comment—“you, the younger

engineers of RSH, are our future”—made years before the RIF, does not raise an

inference of discriminatory intent. See Rojas v. Florida, 285 F.3d 1339, 1343 (11th

Cir. 2002) (isolated comments unrelated to the termination decision are “insufficient

to establish a material fact on pretext”).

       As for the other comments cited by Plaintiffs, they were made by former

supervisors who had no role in the June 2015 RIF. And “comments by non-

decisionmakers do not raise an inference of discrimination.” Mitchell v. USBI Co.,

186 F.3d 1352, 1355 (11th Cir. 1999). Finally, Plaintiffs’ anecdotal evidence—that

they had observed a pattern of older employees being fired and replaced by younger

employees—was vague and conclusory and amounted to little more than Plaintiffs’

subjective impressions, which are not enough to defeat a summary-judgment motion.



       8
        For similar reasons, we cannot say that RSH’s alleged failure to comply with the Older
Workers Benefit Protection Act constitutes evidence of pretext in this case.
                                             26
             Case: 18-13068     Date Filed: 05/31/2019    Page: 27 of 27


See Evers v. Gen. Motors Corp., 770 F.2d 984, 986 (11th Cir. 1985) (“This court has

consistently held that conclusory allegations without specific supporting facts have

no probative value.”). Any remaining issues raised in Plaintiffs’ briefing have been

considered and found to be without merit.

      For all of these reasons, we conclude that Plaintiffs did not present sufficiently

probative evidence to create triable issues of age discrimination. We therefore

affirm the district court’s grant of summary judgment.

                                         VI.

      The judgment of the district court in favor of RSH is AFFIRMED.




                                          27